Mr. Justice Moore
delivered the opinion of the Court.
This cause originated before the Executive Director of Employment Security on a claim for unemployment compensation filed by one Judith Ann Ferrendelli.
Proceedings before the administrative agency resulted in an award of full benefits without disqualification. Upon review by the district court the award 'of full *568benefits was reversed and the court imposed the maximum disqualification permitted by C.R.S. 1953, 82-4-9 (1), as amended. Thus the unemployment compensation payable to claimant was reduced from twenty-six weeks to sixteen weeks.
The issues of law presented by the record in this case are identical with those determined in cause No. 18,930, decided this date, the only difference being that in the instant case the claimant voluntarily quit work to get married and be with her husband who was not a resident of Denver, whereas in cause No. 18,930 the claimant Downare was discharged from employment for misconduct connected therewith. -
The arguments made by counsel for the employer in this case are identical with those presented in cause No. 18,930. Our opinion in that case is decisive of the issues in this cause.
The judgment is affirmed.